Title: To George Washington from Brigadier General Caesar Rodney, 4 September 1777
From: Rodney, Caesar
To: Washington, George

 

Dear General
Noxonton [Del.] Sepr 4th 1777

I took Post in this place on Tuesday about 10 OClock being the Most Secure Considering my force—not being Joined as Yet by more than forty or fifty of the Newcastle Militia—I have Some more than four hundred, all but those few before mentioned from Kent—I have kept out Scouting parties Rather more than Equal To the force I now have—and my Light-Horse Are Every day Within View of the Enemy—The Night before Last they Exchanged Shot with and Allarmed their Camp at Carson Tavern—and last Night did the Same at Aitkins’s Tavern—I have now two Scouting parties of foot out one of twenty and one other of fifty the Light-Horse Just going out again—I Intend, in Order to be More Convenient for this business, to move to Middletown to Morrow, and Am in Great hopes Shall be Joined in a few days by the Militia from Maryland and this State, having Advised Coll Gist of your Instructions and my Scituation, for that purpose. I am affraid the Newcastle Militia are so Intercepted as Not to have it in their power to get to me—Four Deserters and one prisoner has been in to me. These Considering the difficulty in Sending to Wilmington I have [sent] to Kent, and Given Order for Safe Keeping, indeed I have two of them at Work Repairing our Arms in that County—from these Deserters, from the View My parties have had of the Enemy and from Some Land holders of this Neibourhood Who been Seized taken into their Camp and Last night Released They Seem determined to push Immediately for Philadelphia—Some of those Last mentioned Say, the Officers upon being Told You had Thirty Thousand Men Under Your Command and Could have as Many Militia More, as You Wou’d be pleased to Ask—Said they Wished Most Sincerely, You had an hundred thousand—I Wish, hope and Verily believe you have Enough to frustrate the Villinous Attempts of those Enemies to Mankind and Pest to Good Society. I am Dear Sir Yr Most Obedt Humble Servt

Cæsar Rodney


P.S. One of My Scouting parties Come in this Minute & the Officers Reports the Enemy were Striking their Tents at Aitkins’s Tavern and preparing to March to ward Christina Bridge 7 oClock this Morning.


C.R.
